UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05820 Brookfield Total Return Fund Inc. (Exact name of registrant as specified in charter) Brookfield Place, 250 Vesey Street, 15th Floor, New York, NY 10281-1023 (Address of principal executive offices) (Zip code) Brian F. Hurley, Brookfield Place, 250 Vesey Street, 15th Floor, New York, NY 10281-1023 (Name and address of agent for service) 855-777-8001 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2015 Date of reporting period:December 31, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments. BROOKFIELD TOTAL RETURN FUND INC. Schedule of Investments (Unaudited) December 31, 2014 Principal Interest Amount Rate Maturity (000s ) Value U.S. GOVERNMENT & AGENCY OBLIGATIONS - 5.1% U.S. Government Agency Collateralized Mortgage Obligations - 0.1% Federal National Mortgage Association REMICS Series 1997-79, Class PL 1 % 12/18/27 $ $ Total U.S. Government Agency Collateralized Mortgage Obligations U.S. Government Agency Pass-Through Certificates - 5.0% Federal Home Loan Mortgage Corporation Federal Home Loan Mortgage Corporation TBA Pool Q03049 08/01/41 Pool C69047 1 06/01/32 Pool C53494 1 06/01/31 44 Pool C56878 1 08/01/31 49 Pool C58516 1 09/01/31 40 Pool C59641 1 10/01/31 Pool C55166 1 07/01/31 Pool C55167 1 07/01/31 65 Pool C55169 1 07/01/31 61 Pool G01466 1 12/01/22 Pool 555538 1 03/01/21 Pool 555559 1 03/01/21 72 Federal National Mortgage Association Federal National Mortgage Association TBA Pool 753914 1 12/01/33 Pool 761836 1 06/01/33 Pool 948362 1 08/01/37 Pool 555933 06/01/32 Pool 645912 1 06/01/32 Pool 645913 1 06/01/32 Pool 650131 1 07/01/32 Pool 789284 1 05/01/17 19 Pool 827853 1 10/01/29 33 Pool 545990 04/01/31 Pool 255053 1 12/01/33 Pool 735576 1 11/01/34 Pool 896391 1 06/01/36 Pool 735800 1 01/01/35 Pool 636449 1 04/01/32 Pool 458132 1 03/15/31 Pool 852865 07/01/20 Pool 545436 1 10/01/31 Total U.S. Government Agency Pass-Through Certificates TOTAL U.S. GOVERNMENT & AGENCY OBLIGATIONS (Cost $17,696,377) ASSET-BACKED SECURITIES - 4.7% Housing Related Asset-Backed Securities - 4.7% ACE Securities Corporation Manufactured Housing Trust Series 2003-MH1, Class A4 2 08/15/30 Bayview Opportunity Master Fund IIA Trust Series 2012-4NR2, Class A 2,3 01/28/34 Conseco Finance Securitizations Corp. Series 2001-4, Class A4 08/01/32 Conseco Financial Corp. Series 1998-3, Class A6 03/01/30 Series 1997-7, Class A7 07/15/28 Series 1997-2, Class A6 06/15/28 98 Series 1997-6, Class A9 01/15/29 Lehman ABS Manufactured Housing Contract Trust Series 2001-B, Class A5 04/15/40 BROOKFIELD TOTAL RETURN FUND INC. Schedule of Investments (Unaudited) (continued) December 31, 2014 Principal Interest Amount Rate Maturity (000s ) Value ASSET-BACKED SECURITIES (continued) Series 2001-B, Class A6 % 04/15/40 $ $ Mid-State Capital Corp. Series 2004-1, Class M1 08/15/37 Series 2004-1, Class M2 4 (Acquired 07/01/04, Cost $3,811,812, 1.1%) 08/15/37 Origen Manufactured Housing Contract Trust Series 2005-B, Class A4 01/15/37 Total Housing Related Asset-Backed Securities TOTAL ASSET-BACKED SECURITIES (Cost $17,115,256) RESIDENTIAL MORTGAGE RELATED HOLDINGS - 53.7% Non-Agency Mortgage-Backed Securities - 53.7% Alternative Loan Trust Series 2007-OA3, Class 1A1 3,5 04/25/47 Series 2006-OA10, Class 3A1 3,5 08/25/46 Series 2005-51, Class 4A1 3,5 11/20/35 Series 2007-2CB, Class 1A15 03/25/37 Series 2007-12T1, Class A22 06/25/37 Series 2006-29T1, Class 2A5 10/25/36 Series 2006-41CB, Class 2A17 01/25/37 Series 2006-29T1, Class 3A3 5,6 10/25/36 Asset-Backed Securities Corporation Home Equity Loan Trust Series 2007-HE1, Class A4 3,5 12/25/36 Banc of America Funding Trust Series 2003-3, Class B4 4 (Acquired 01/28/04, Cost $180,957, 0.0%) 10/25/33 Series 2003-3, Class B5 4 (Acquired 01/28/04, Cost $107,108, 0.0%) 10/25/33 Series 2006-G, Class 3A2 5 07/20/36 BCAP LLC Trust Series 2012-RR4, Class 5A6 2,5 05/26/36 BNC Mortgage Loan Trust Series 2007-2, Class A5 3,5 05/25/37 Carefree Portfolio Trust Series 2014-CARE, Class F 2,3,5 11/15/29 Citicorp Mortgage Securities Trust Series 2006-3, Class 1A4 06/25/36 Citigroup Mortgage Loan Trust Series 2009-11, Class 8A2 2,5 04/25/45 Countrywide Home Loan Mortgage Pass-Through Trust Series 2003-J13, Class B3 4 (Acquired 09/13/07, Cost $63,785, 0.0%) 01/25/34 Series 2007-5, Class A29 05/25/37 Series 2006-21, Class A11 02/25/37 Series 2004-21, Class A10 11/25/34 Series 2007-18, Class 1A1 11/25/37 Series 2006-14, Class A4 09/25/36 CSMC Series 2010-19R, Class 5A4 2 08/27/36 DSLA Mortgage Loan Trust Series 2007-AR1, Class 2A1A 3,5 04/19/47 First Republic Bank Mortgage Pass-Through Certificates Trust Series 2000-FRB1, Class B3 4,5 (Acquired 08/30/01, Cost $79,166, 0.0%) 06/25/30 82 GMAC Mortgage Loan Trust Series 2004-J5, Class M1 01/25/35 BROOKFIELD TOTAL RETURN FUND INC. Schedule of Investments (Unaudited) (continued) December 31, 2014 Principal Interest Amount Rate Maturity (000s ) Value RESIDENTIAL MORTGAGE RELATED HOLDINGS (continued) GSAMP Trust Series 2006-HE5, Class A2C 3,5 % 08/25/36 $ $ Series 2006-HE8, Class A2C 3,5 01/25/37 GSR Mortgage Loan Trust Series 2005-6F, Class 1A6 07/25/35 IndyMac INDX Mortgage Loan Trust Series 2006-FLX1, Class A1 3,5 11/25/36 IXIS Real Estate Capital Trust Series 2006-HE3, Class A2 3,5 01/25/37 Series 2006-HE2, Class A3 3,5 08/25/36 Series 2006-HE3, Class A4 3,5 01/25/37 JP Morgan Mortgage Trust Series 2003-A1, Class B4 4,5 (Acquired 10/29/04, Cost $192,759, 0.0%) 10/25/33 Series 2003-A2, Class B4 1,4,5 (Acquired 10/29/04, Cost $132,445, 0.0%) 11/25/33 Master Asset Backed Securities Trust Series 2006-NC3, Class A3 3,5 10/25/36 Series 2006-NC2, Class A4 3,5 08/25/36 Series 2006-NC3, Class A4 3,5 10/25/36 Series 2006-HE5, Class A3 3,5 11/25/36 Series 2006-NC3, Class A5 3,5 10/25/36 Series 2006-HE5, Class A4 3,5 11/25/36 Series 2006-NC2, Class A5 3,5 08/25/36 Series 2005-NC2, Class A4 3,5 11/25/35 Mid-State Capital Corp. Series 2004-1, Class B 08/15/37 Mid-State Trust IV Series 4, Class A 04/01/30 Mid-State Trust X Series 10, Class B 4 (Acquired 01/05/04, Cost $1,640,788, 0.5%) 02/15/36 Nationstar Home Equity Loan Trust Series 2006-B, Class AV4 3,5 09/25/36 Nomura Resecuritization Trust Series 2014-1R, Class 2A11 2,5 02/26/37 Series 2013-1R, Class 3A12 2,3,5 10/26/36 Series 2014-6R, Class 5A7 2,5 04/26/37 Oakwood Mortgage Investors, Inc. Series 2001-E, Class A4 12/15/31 Series 2001-D, Class A4 09/15/31 RAAC Series 2005-SP1, Class M3 4 (Acquired 08/02/07, Cost $26,082, 0.0%) 09/25/34 1 RALI Trust Series 2006-QO1, Class 2A1 3,5 02/25/46 Series 2006-QO7, Class 2A1 5 09/25/46 Series 2007-QS6, Class A2 5,6 04/25/37 Series 2006-QS14, Class A30 5,6 11/25/36 Resix Finance Limited Credit-Linked Notes Series 2003-CB1, Class B8 2,4,5 (Acquired 12/22/04, Cost $997,353, 0.1%) 06/01/35 Series 2004-B, Class B9 2,4,5 (Acquired 05/21/04, Cost $300,394, 0.0%) 02/10/36 Series 2004-A, Class B10 2,4,5 (Acquired 03/09/04, Cost $144,701, 0.0%) 02/10/36 BROOKFIELD TOTAL RETURN FUND INC. Schedule of Investments (Unaudited) (continued) December 31, 2014 Principal Interest Amount Rate Maturity (000s ) Value RESIDENTIAL MORTGAGE RELATED HOLDINGS (continued) RFMSI Trust Series 2004-S1, Class B1 % 02/25/34 $ $ Series 2004-S1, Class B2 02/25/34 90 Series 2003-S7, Class B2 05/25/33 1 Saxon Asset Securities Trust Series 2006-2, Class A3C 3,5 09/25/36 Securitized Asset Backed Receivables LLC Trust Series 2007-NC1, Class A2B 3,5 12/25/36 Series 2007-BR2, Class A2 3,5 02/25/37 Thornburg Mortgage Securities Trust Series 2007-1, Class A2B 5 03/25/37 Washington Mutual Mortgage Pass-Through Certificates Trust Series 2007-HY5, Class 3A1 5 05/25/37 Series 2003-S1, Class B4 2,4 (Acquired 10/25/07, Cost $16,475, 0.0%) 04/25/33 1 Series 2007-5, Class A11 5,6 06/25/37 Series 2005-6, Class 2A3 5,6 08/25/35 Wells Fargo Mortgage Backed Securities Trust Series 2004-6, Class B4 4 (Acquired 04/13/05, Cost $507,825, 0.0%) 06/25/34 Series 2006-9, Class 1A19 08/25/36 Series 2007-8, Class 1A22 07/25/37 Series 2007-8, Class 2A2 07/25/37 Series 2007-13, Class A7 09/25/37 Series 2005-18, Class 2A10 5,6 01/25/36 Total Non-Agency Mortgage-Backed Securities TOTAL RESIDENTIAL MORTGAGE RELATED HOLDINGS (Cost $188,536,648) COMMERCIAL MORTGAGE RELATED HOLDINGS - 56.1% Commercial Mortgage-Backed Securities - 54.2% A10 Term Asset Financing LLC Series 2014-1, Class B 2 04/15/33 Series 2013-2, Class B 2 11/15/27 Series 2014-1, Class C 2 04/15/33 Series 2014-1, Class D 2 04/15/33 Series 2013-2, Class C 2 11/15/27 Series 2013-2, Class D 2 11/15/27 ACRE Commercial Mortgage Trust Series 2013-FL1, Class D 1,2,5 06/15/30 Banc of America Commercial Mortgage Trust Series 2006-6, Class AJ 10/10/45 Series 2007-3, Class AJ 1 06/10/49 Series 2007-2, Class A4 1 04/10/49 Bear Stearns Commercial Mortgage Securities Trust Series 2006-PW11, Class H 2,4 (Acquired 03/08/06, Cost $1,698,878, 0.0%) 03/11/39 Series 2007-PW16, Class B 2,4 (Acquired 09/22/10 - 03/03/11, Cost $4,381,124, 1.6%) 06/11/40 Commercial Mortgage Lease-Backed Certificates Series 2001-CMLB, Class A1 2,7 06/20/31 Commercial Mortgage Trust Series 2007-C9, Class AJFL 1,2,5 12/10/49 Series 2006-GG7, Class AJ 1 07/10/38 Series 2007-GG11, Class AJ 1 12/10/49 Series 2007-GG11, Class B 12/10/49 Series 2007-GG11, Class C 12/10/49 BROOKFIELD TOTAL RETURN FUND INC. Schedule of Investments (Unaudited) (continued) December 31, 2014 Principal Interest Amount Rate Maturity (000s ) Value COMMERCIAL MORTGAGE RELATED HOLDINGS (continued) Credit Suisse Commercial Mortgage Trust Series 2007-C2, Class AMFL 1,5 % 01/15/49 $ $ Series 2006-C1, Class K 1,2,4 (Acquired 03/07/06, Cost $6,915,239, 0.2%) 02/15/39 Series 2007-C2, Class A3 1 01/15/49 Credit Suisse First Boston Mortgage Securities Corp. Series 2005-C2, Class AMFX 04/15/37 GMAC Commercial Mortgage Securities, Inc. Trust Series 2004-C3, Class B 4 (Acquired 12/07/10, Cost $1,154,269, 0.3%) 12/10/41 JP Morgan Chase Commercial Mortgage Securities Trust Series 2003-LN1, Class G 2,4 (Acquired 09/24/03, Cost $6,757, 0.0%) 10/15/37 7 Series 2007-CB20, Class AM 1 02/12/51 Series 2009-IWST, Class D 2,4 (Acquired 06/28/07, Cost $7,694,056, 2.3%) 12/05/27 LB-UBS Commercial Mortgage Trust Series 2007-C1, Class AJ 02/15/40 Series 2007-C1, Class C 4 (Acquired 02/10/11, Cost $2,990,654, 0.9%) 02/15/40 Series 2007-C1, Class D 02/15/40 Series 2007-C7, Class AJ 09/15/45 LNR CDO V Ltd. Series 2007-1A, Class F 2,4,5 (Acquired 02/27/07, Cost $3,750,000, 0.0%) 12/26/49 – Morgan Stanley Capital I Trust Series 2006-IQ11, Class J 1,2,4 (Acquired 05/24/06, Cost $5,170, 0.0%) 10/15/42 Series 2007-HQ13, Class A3 1 12/15/44 Series 2007-T25, Class AJ 1 11/12/49 Series 2007-T27, Class AJ 06/11/42 Series 2007-IQ14, Class A4 1 04/15/49 Wachovia Bank Commercial Mortgage Trust Series 2007-C31, Class L 2,4 (Acquired 05/11/07, Cost $0, 0.0%) 04/17/47 Series 2005-C20, Class F 2,4 (Acquired 10/15/10, Cost $3,158,025, 1.1%) 07/15/42 Series 2007-C30, Class AJ 12/15/43 Series 2007-C33, Class AJ 02/15/51 Total Commercial Mortgage-Backed Securities Mezzanine Loan - 1.9% BOCA Mezzanine 08/15/15 Total Mezzanine Loan TOTAL COMMERCIAL MORTGAGE RELATED HOLDINGS (Cost $200,889,850) INTEREST-ONLY SECURITIES - 4.6% Commercial Mortgage Trust Series 2001-J2A, Class EIO 2,5,8 07/16/34 Federal National Mortgage Association REMICS Series 2012-125, Class MI 8 11/25/42 Series 2013-32, Class IG 8 04/25/33 Series 2011-46, Class BI 8 04/25/37 GMAC Commercial Mortgage Securities, Inc. Trust Series 2003-C1, Class X1 2,5,8 05/10/36 Government National Mortgage Association Series 2005-76, Class IO 5,8 09/16/45 Series 2012-100, Class IO 5,8 08/16/52 BROOKFIELD TOTAL RETURN FUND INC. Schedule of Investments (Unaudited) (continued) December 31, 2014 Principal Interest Amount Rate Maturity (000s ) Value INTEREST-ONLY SECURITIES (continued) Series 2012-70, Class IO 5,8 % 08/16/52 $ $ Series 2012-95, Class IO 5,8 02/16/53 Series 2010-132, Class IO 5,8 11/16/52 Series 2012-78, Class IO 1,5,8 06/16/52 Series 2013-40, Class IO 5,8 06/16/54 Series 2012-132, Class IO 1,5,8 06/16/54 Series 2012-89, Class IO 1,5,8 12/16/53 Vendee Mortgage Trust Series 1997-2, Class IO 5,8 06/15/27 Wachovia Bank Commercial Mortgage Trust Series 2002-C2, Class IO1 2,5,8 11/15/34 TOTAL INTEREST-ONLY SECURITIES (Cost $17,607,099) CORPORATE BONDS - 12.3% Automotive - 0.5% American Axle & Manufacturing, Inc. 1 10/15/22 American Axle & Manufacturing, Inc. 1 11/15/19 Chrysler Group LLC 1 06/15/21 Jaguar Land Rover Automotive PLC 1,2,9 05/15/21 Total Automotive Basic Industry - 1.9% Alpha Natural Resources, Inc. 1 06/01/21 Arch Coal, Inc. 1 06/15/21 Associated Materials LLC 1 11/01/17 Cascades, Inc. 1,9 01/15/20 FMG Resources August 2006 Property Ltd. 1,2,9 04/01/22 Hexion US Finance Corp. 1 11/15/20 Ineos Finance PLC 1,2,9 05/01/20 Masonite International Corp. 1,2,9 04/15/21 Polymer Group, Inc. 1 02/01/19 PulteGroup, Inc. 1 05/15/33 Standard Pacific Corp. 1 05/15/18 Standard Pacific Corp. 1 01/15/21 Steel Dynamics, Inc. 1 03/15/20 Trinseo Materials Operating SCA 1,9 02/01/19 United States Steel Corp. 1 02/01/18 Xerium Technologies, Inc. 1 06/15/18 Total Basic Industry Capital Goods - 0.6% AAR Corp. 1 01/15/22 Crown Cork & Seal Company, Inc. 1 12/15/26 Reynolds Group Issuer, Inc. 1 08/15/19 Terex Corp. 1 04/01/20 Total Capital Goods Consumer Goods - 0.6% ACCO Brands Corp. 1 04/30/20 Bumble Bee Holdings, Inc. 1,2 12/15/17 Jarden Corp. 1 05/01/17 Post Holdings, Inc. 1 02/15/22 Total Consumer Goods Energy - 2.0% Atlas Pipeline Partners LP 1 08/01/23 Basic Energy Services, Inc. 1 02/15/19 BreitBurn Energy Partners LP 1 04/15/22 Calfrac Holdings LP 1,2 12/01/20 Crestwood Midstream Partners LP 1 12/15/20 EV Energy Partners LP 1 04/15/19 BROOKFIELD TOTAL RETURN FUND INC. Schedule of Investments (Unaudited) (continued) December 31, 2014 Principal Interest Amount Rate Maturity (000s ) Value CORPORATE BONDS (continued) Ferrellgas Partners LP 1 % 06/15/20 $ $ Global Partners LP 2 07/15/22 Hilcorp Energy I LP 1,2 02/15/20 ION Geophysical Corp. 1 05/15/18 Key Energy Services, Inc. 1 03/01/21 Linn Energy LLC 1 02/01/21 Linn Energy LLC 1 04/15/20 Precision Drilling Corp. 1,9 11/15/20 RKI Exploration & Production LLC 1,2 08/01/21 Trinidad Drilling Ltd. 1,2,9 01/15/19 W&T Offshore, Inc. 1 06/15/19 Total Energy Healthcare - 1.1% CHS / Community Health Systems, Inc. 1 07/15/20 Fresenius Medical Care U.S. Finance II, Inc. 1,2 01/31/22 HCA, Inc. 1 05/01/23 HCA, Inc. 1 10/01/18 Jaguar Holding Company II 1,2 12/01/19 Kindred Healthcare, Inc. 1,2 04/15/22 Service Corporation International 1 04/01/16 Service Corporation International 1 11/15/21 Total Healthcare Leisure - 1.2% Boyd Gaming Corp. 1 07/01/20 Cedar Fair LP 1 03/15/21 Chester Downs & Marina LLC 1,2 02/01/20 Isle of Capri Casinos, Inc. 1 03/15/19 MGM Resorts International 1 01/15/17 MGM Resorts International 1 03/15/22 MGM Resorts International 1 02/01/19 MTR Gaming Group, Inc. 1 08/01/19 Palace Entertainment Holdings LLC 1,2 04/15/17 Scientific Games Corp. 1 09/15/18 Total Leisure Media - 1.3% Cablevision Systems Corp. 1 09/15/22 Cablevision Systems Corp. 1 09/15/17 CCO Holdings LLC 1 01/15/24 CCO Holdings LLC 1 01/31/22 Clear Channel Worldwide Holdings, Inc. 1 03/15/20 Gannett Company, Inc. 1 10/15/23 Lamar Media Corp. 1 01/15/24 Mediacom Broadband LLC 1 04/01/23 National CineMedia LLC 1 04/15/22 Numericable-SFR 2,9 05/15/22 Total Media Retail - 0.4% L Brands, Inc. 1 07/15/37 Levi Strauss & Co. 1 05/15/20 Roundy's Supermarkets, Inc. 1,2 12/15/20 Total Retail Services - 1.1% Avis Budget Car Rental LLC 1 04/01/23 Casella Waste Systems, Inc. 1 02/15/19 H&E Equipment Services, Inc. 1 09/01/22 Iron Mountain, Inc. 1 08/15/23 Iron Mountain, Inc. 1 08/15/21 18 BROOKFIELD TOTAL RETURN FUND INC. Schedule of Investments (Unaudited) (continued) December 31, 2014 Principal Interest Amount Rate Maturity (000s ) Value CORPORATE BONDS (continued) Jurassic Holdings III, Inc. 1,2 % 02/15/21 $ $ The ADT Corp. 1 10/15/21 The Hertz Corp. 1 10/15/22 The Hertz Corp. 1 10/15/18 United Rentals North America, Inc. 1 04/15/22 Total Services Technology & Electronics - 0.2% First Data Corp. 1,2 06/15/19 Total Technology & Electronics Telecommunications - 1.4% CenturyLink, Inc. 1 03/15/42 Cincinnati Bell, Inc. 1 10/15/20 Cincinnati Bell, Inc. 1 03/15/18 FairPoint Communications, Inc. 1,2 08/15/19 Frontier Communications Corp. 1 03/15/19 Intelsat Jackson Holdings SA 1,9 08/01/23 Level 3 Financing, Inc. 1 07/15/20 Qwest Capital Funding, Inc. 1 07/15/28 T-Mobile USA, Inc. 1 04/01/23 Wind Acquisition Finance SA 2,9 04/23/21 Windstream Corp. 1 06/01/22 Total Telecommunications TOTAL CORPORATE BONDS (Cost $47,744,541) Shares Value PREFERRED STOCKS - 2.5% Finance & Investment - 2.5% Ally Financial, Inc., 7.00% 2 $ Public Storage, 6.00% Total Finance & Investment TOTAL PREFERRED STOCKS (Cost $9,031,250) Total Investments - 139.0% (Cost $498,621,021) Liabilities in Excess of Other Assets - (39.0)% ) TOTAL NET ASSETS - 100.0% $ The following notes should be read in conjunction with the accompanying Schedule of Investments. 1 - Portion or entire principal amount delivered as collateral for reverse repurchase agreements. 2 - Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers. As of December 31, 2014, the total value of all such securities was $101,933,878 or 27.6% of net assets. 3 - Security is a “step up” bond where the coupon increases or steps up at a predetermined date. 4 - Restricted Illiquid Securities - Securities that the Adviser has deemed illiquid pursuant to procedures adopted by the Fund's Board of Directors. The values in the parenthesis represents the acquisition date, cost and the percentage of net assets, respectively. As of December 31, 2014 the total value of all such securities was $30,432,988 or 8.2% of net assets. 5 - Variable rate security - interest rate shown is the rate in effect as of December 31, 2014. 6 - Security is an inverse floating rate bond. 7 - Security is fair valued in good faith pursuant to the fair value procedures adopted by the Board of Directors. As of December 31, 2014, the total value of all such securities was $118,572 or 0.00% of net assets. 8 - Interest rate is based on the notional amount of the underlying mortgage pools. 9 - Foreign security or a U.S. security of a foreign company. Notes to Financial Statements (Unaudited) Valuation of Investments: Debt securities, including U.S. government securities, listed corporate bonds, other fixed income and asset-backed securities, and unlisted securities and private placement securities, are generally valued at the bid prices furnished by an independent pricing service or, if not valued by an independent pricing service, using bid prices obtained from active and reliable market makers in any such security or a broker-dealer. The broker-dealers or pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the broker-dealers or pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the broker-dealers or pricing services also utilize proprietary valuation models which may consider market transactions in comparable securities and the various relationships between securities in determining fair value and/or market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon-rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair values. Short-term debt securities with remaining maturities of sixty days or less are valued at cost with interest accrued or discount accreted to the date of maturity, unless such valuation, in the judgment of the Adviser’s Valuation Committee, does not represent market value. Investments in equity securities listed or traded on any securities exchange or traded in the over-the-counter market are valued at the last trade price as of the close of business on the valuation date. Investments in open-end registered investment companies, if any, are valued at the net asset value (“NAV”) as reported by those investment companies. Fair valuation procedures may be used to value a substantial portion of the assets of the Fund. The Fund may use the fair value of a security to calculate its NAV when, for example, (1) a portfolio security is not traded in a public market or the principal market in which the security trades is closed, (2) trading in a portfolio security is suspended and not resumed prior to the normal market close, (3) a portfolio security is not traded in significant volume for a substantial period, or (4) the Adviser determines that the quotation or price for a portfolio security provided by a broker-dealer or an independent pricing service is inaccurate. The fair value of securities may be difficult to determine and thus judgment plays a greater role in the valuation process. The fair valuation methodology may include or consider the following guidelines, as appropriate: (1) evaluation of all relevant factors, including but not limited to, pricing history, current market level, supply and demand of the respective security; (2) comparison to the values and current pricing of securities that have comparable characteristics; (3) knowledge of historical market information with respect to the security; (4) other factors relevant to the security which would include, but not be limited to, duration, yield, fundamental analytical data, the Treasury yield curve, and credit quality. The values assigned to fair valued investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments. Changes in the fair valuation of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued at their last sale price, by an independent pricing service, or based on market quotations. Imprecision in estimating fair value can also impact the amount of unrealized appreciation or depreciation recorded for a particular portfolio security and differences in the assumptions used could result in a different determination of fair value, and those differences could be material. The Fund’s Board of Directors (the “Board”) has adopted procedures for the valuation of the Fund’s securities. The Adviser oversees the day to day responsibilities for valuation determinations under these procedures. The Board regularly reviews the application of these procedures to the securities in the Fund’s portfolio. Pursuant to the procedures, securities in the Fund are valued using unadjusted quoted market prices, when available, as supplied primarily by third party pricing services or dealers. However, if (i) a market value or price is not readily available, (ii) the available quotations are not believed to be reflective of market value by the Adviser, or (iii) a significant event has occurred that would materially affect the value of the security, the security is fair valued, as determined in good faith, by the Adviser’s Valuation Committee. The Adviser’s Valuation Committee is comprised of senior members of the Adviser’s management team. There can be no assurance that the Fund could purchase or sell a portfolio security at the price used to calculate the Fund’s NAV. The Fund has established methods of fair value measurements in accordance with GAAP. Fair value denotes the price that the Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy has been established to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical assets or liabilities • Level 2 - quoted prices in markets that are not active or other significant observable inputs (including, but not limited to: quoted prices for similar assets or liabilities, quoted prices based on recently executed transactions, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including each Fund’s own assumptions in determining the fair value of assets or liabilities) The Adviser’s valuation policy, as previously stated, establishes parameters for the sources and types of valuation analysis, as well as, the methodologies and inputs the Adviser uses in determining fair value, including the use of the Adviser’s Valuation Committee.If the Valuation Committee determines that additional techniques, sources or inputs are appropriate or necessary in a given situation, such additional work will be undertaken. Significant increases or decreases in any of the unobservable inputs in isolation may result in a lower or higher fair value measurement. To assess the continuing appropriateness of security valuations, the Adviser (or its third party service provider who is subject to oversight by the Adviser), compares daily its prior day prices, prices on comparable securities and sales prices and challenges those prices that either remain unchanged or exceeds certain tolerance levels with the third party pricing service or broker source.For those securities valued by fair valuations, the Valuation Committee reviews and affirms the reasonableness of the valuations based on such methodologies and fair valuation determinations on a regular basis after considering all relevant information that is reasonably available. The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the Fund’s investments categorized in the disclosure hierarchy as of December 31, 2014: Valuation Inputs Level 1 Level 2 Level 3 Total U.S. Government & Agency Obligations $
